ORDER

The Motion to Supplement Record tendered by respondent/State Insurance Fund is granted.
Original jurisdiction is assumed. Let the writ of mandamus issue. The respondent/judge of the Workers’ Compensation Court is hereby directed to set for hearing the petitioner’s Motion to Reopen for change of condition for the worse in Court Number 92-14325A. The trial judge was in error when she denied the petitioner the status of a pauper solely on the basis of his being represented by counsel. The fact that the petitioner is represented by counsel does not in and of itself foreclose his right to proceed in forma pauperis. Okla. Const, art. II, § 6; Brown v. Burkett, 750 P.2d 481, 483 (Okla.1988); McMullin v. Department of Corrections, 863 P.2d 1187, 1189 (Okla.1993).
*797ALMA WILSON, C.J., KAUGER, Y.C.J., HODGES, LAVENDER, SIMMS, HARGRAVE, OPALA and WATT, JJ., concur on Motion to Supplement Record and For Publication.
SUMMERS, J., dissents on Motion to Supplement Record and For Publication.